January 25, 2011 VIA EDGAR AND FACSIMILE Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn:Jim B. Rosenberg, Senior Assistant Chief Accountant Division of Corporate Finance Re: Acorda Therapeutics, Inc. Form 10-K for the fiscal year ended December 31, 2009 File No. 000-50513 Dear Mr. Rosenberg: Acorda Therapeutics, Inc. (“we” or the “Company”) is submitting this letter in reference to oral comments of the staff (the “Staff”) of the Securities and Exchange Commission received by teleconference with Sasha Parikh on January 11, 2011.That teleconference was held to discuss the Company’s letter dated November 9, 2010, submitted in response to the Staff’s teleconference on October 26, 2010, relating to the Company’s 10-K for the fiscal year ended December 31, 2009, and certain of our other reports. Please be advised that the Company will file its response to these comments on or before Tuesday, February 1, 2011.If you have any questions, please call me at 914-347-4300 x161. Sincerely, /s/ Jane Wasman Jane Wasman, J.D. EVP, General Counsel and Corporate Secretary 15 SKYLINE DRIVE PHONE: (914) 347-4300
